             Case 2:15-cr-20082-JAR Document 90 Filed 09/09/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS



In re: CCA Recordings 2255 Litigation,
                          Petitioners,

v.                                                             Case No. 19-cv-2491-JAR-JPO

                                                               (This Document Relates to Case No. 15-
                                                               cr-20082-JAR-1, United States v. Jose
                                                               Garcia-Velasquez and Case No. 18-cv-
                                                               2457-JAR-JPO, Jose Garcia-Velasquez v.
                                                               United States)
United States of America.
                                    Respondent.



                                     MEMORANDUM AND ORDER

         This matter is before the Court on Petitioner Jose Garcia-Velasquez’s Motion to Vacate

and Discharge with Prejudice under 28 U.S.C. § 2255 (Doc. No. 69).1 Petitioner alleges the

government violated the Sixth Amendment by intentionally and unjustifiably becoming privy to

his attorney-client communications, asks the Court to reject the government’s request to dismiss

this action on procedural grounds, and to find that he has made a sufficient showing to warrant

an evidentiary hearing. As a remedy, he asks the Court to vacate his judgment with prejudice to

refiling or alternatively, to reduce his term of imprisonment by approximately 50%, vacate his

term of supervised release, and return any forfeited money. The government has responded,

opposing the motion on multiple grounds, including Petitioner’s failure to comply with Fed. R.




         1
            Unless otherwise specified, citations prefaced with “Doc.” refer to filings and docket entries in the
underlying criminal case, 15-cr-20082-JAR-1. Citations prefaced with “CCA Rec. Lit. Doc.” refer to filings and
entries in this consolidated case, No. 19-cv-2491-JAR-JPO.




                                                          1
            Case 2:15-cr-20082-JAR Document 90 Filed 09/09/21 Page 2 of 5




Civ. P. 33.2 For the reasons explained below, the Court grants the government’s motion and

dismisses Petitioner’s § 2255 motion based on this non-compliance.

I.     Background

       Petitioner was charged, via criminal complaint, with one count of conspiring to possess

with intent to distribute cocaine and one count of using a firearm in relation to drug trafficking.3

An indictment filed on September 30, 2015 added a forfeiture count.4

       On August 9, 2016, Judge Carlos Murguia accepted Petitioner’s guilty plea to the

conspiracy charge pursuant to a plea agreement.5 On January 10, 2017, the court sentenced

Petitioner to 60 months’ imprisonment followed by a four-year term of supervised release.6 The

court dismissed the other counts upon entering judgment.7

       Mark Thomason represented Petitioner in the underlying criminal proceedings. The

Court appointed the Federal Public Defender (“FPD”) to represent Petitioner in this matter on

July 17, 2018.8 On August 29, 2018, the FPD filed a motion pursuant to 28 U.S.C. § 2255 on

Petitioner’s behalf, setting forth a single ground for relief: the government violated the Sixth

Amendment by intentionally and unjustifiably becoming privy to intruding into his attorney-

client communications.9 This claim stemmed from recordings of petitioners’ conversations and

meetings with counsel while they were detained at Corrections Corporation of America




       2
           CCA Rec. Lit., Doc. 799.
       3
           Doc. 1.
       4
           Doc. 25.
       5
           Doc. 54 (filed under seal).
       6
           Doc. 64.
       7
           Id.
       8
           Standing Order 18-3.
       9
           Doc. 69.




                                                  2
             Case 2:15-cr-20082-JAR Document 90 Filed 09/09/21 Page 3 of 5




(“CCA”), which has been renamed CoreCivic. The matter was reassigned to the undersigned for

determination of the merits of related petitioners’ Sixth Amendment claims and for consolidated

discovery.10 Petitioner’s custodial sentence ended on December 12, 2019.11 Petitioner was

deported from the United States after completing his sentence.

II.     Discussion

        Following the discovery procedure set by the Court in this and the other related habeas

cases, the government sought leave to serve interrogatories on petitioners under Rule 33.12 After

hearing consolidated petitioners’ objections, the Court largely granted the government’s request.

Per an agreement reached by the parties, the Court set November 30, 2020, as the deadline for

petitioners to respond to the approved interrogatories. The FPD responded to the interrogatories

by the deadline, but petitioners themselves did not sign the answers. Instead, petitioners filed a

motion for relief from Rule 33(b)’s signature requirement, asserting that it is unduly burdensome

for counsel to obtain the signatures of incarcerated petitioners, particularly given the COVID-19

pandemic.13 The Court found the signature requirement to be mandatory and denied the

motion.14

        On January 26, 2021, the Court ordered Petitioner to submit his Rule 33(b)(5) signature

to the government by February 19, 2021.15 On the due date, the FPD notified the Court that

Petitioner would not be able to comply with the deadline, anticipating that this failure would



        10
           CCA Rec. Lit., Doc. 1. After Judge Murguia resigned from the bench, Petitioner’s criminal case was also
reassigned to Chief Judge Robinson. Doc. 87.
        11
             Federal Bureau of Prisons, Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Sept. 8, 2021).
        12
             See CCA Rec. Lit., Doc. 727.
        13
             Id. Doc. 626.
        14
             Id. Doc. 727.
        15
             Id. Doc. 746.




                                                           3
              Case 2:15-cr-20082-JAR Document 90 Filed 09/09/21 Page 4 of 5




result in dismissal.16 Consequently, the government asked the Court to enforce the Rule 33

requirements and dismiss Petitioner’s motion.17 Petitioner did not respond to the motion.

         The Court previously warned Petitioner that failure to comply with Rule 33(b)(5) may

result in the dismissal of his § 2255 motion.18 Petitioner has not provided a signed answer to the

government’s interrogatories, has not provided any justification for this non-compliance, and has

expressly anticipated that this failure would result in dismissal.19 For the reasons stated in the

Court’s earlier order, the Court dismisses Petitioner’s § 2255 motion for non-compliance with

Rule 33(b)(5).20

III.     Certificate of Appealability

         Rule 11 of the Rules Governing Section 2255 Proceedings states that the Court must

issue or deny a certificate of appealability [“COA”] when it enters a final order adverse to the

applicant. “A certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.”21 If the district court denies a habeas

petition on procedural grounds without reaching the merits of petitioner’s underlying

constitutional claim, “the prisoner must show both (1) ‘that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling’ and (2) ‘that jurists of



         16
              Id. Doc. 766.
         17
              Id. Doc. 799.
         18
              Id. Doc. 727 at 5.
         19
              Id. Doc. 766 at 3.
         20
            Id. at 4–5. See Fed. R. Civ. P. 16(f)(1)(C) (“On motion or on its own, the court may issue any just
orders, including those authorized by Rule 37(b)(2)(A)(i)-(vii), if a party or its attorney . . . fails to obey a
scheduling order or other pretrial order.”); Fed. R. Civ. P. 37(b)(v) (stating that “fail[ure] to obey an order to provide
or permit discovery . . ., the court where the action is pending may issue further just orders,” which “may include . . .
dismissing the action or proceeding in whole or in part”); Ellsworth v. Gibson, 164 F. App’x 782, 784 (10th Cir.
2006) (affirming dismissal of prisoner civil rights lawsuit for failure to answer interrogatories and failure to comply
with a court order).
         21
              28 U.S.C. § 2253(c)(2).




                                                            4
           Case 2:15-cr-20082-JAR Document 90 Filed 09/09/21 Page 5 of 5




reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right.’”22 For the reasons explained above, Petitioner has not met either showing

and the Court therefore denies a COA.

        IT IS THEREFORE ORDERED BY THE COURT that the government’s motion to

dismiss (Doc. 799 in Case No. 19-2491) is granted; Petitioner Jose Garcia-Velasquez’s § 2255

motion (Doc. 69) is dismissed. Petitioner is also denied a certificate of appealability.

        IT IS SO ORDERED.

        Dated: September 9, 2021
                                                      S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE




       22
          United States v. Park, 727 F. App’x 526, 528 (10th Cir. 2018) (emphasis in original) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)).




                                                         5
